Citation Nr: 1526495	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-05 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 28, 1966 to November 7, 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In March 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  During the hearing, the VLJ determined that the record was to be held open for a period of 60 days to allow the submission of additional medical evidence; additional evidence was received within this period, along with a waiver of initial RO review.

In April 2015, the Veteran's attorney submitted a motion requesting an additional 30 days to submit evidence.  As the claim is being remanded, this request is moot.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder; further development is necessary.

There appear to be additional, outstanding treatment records pertaining to the Veteran's claimed psychiatric disorder.  At the March 2015 hearing, the Veteran indicated that he had received treatment from Dr. Sandvi in 2014; Dr. Sandvi's records have not yet been obtained and submitted.

In addition, no VA examination has been conducted in conjunction with the Veteran's claim.  In light of the evidence of record, which reflects psychiatric problems in service and evidence of current psychiatric treatment; a VA examination and opinion is needed to comply with VA's duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all private providers who have treated him for the claimed disability, to specifically include Dr. Sandvi, and after obtaining any necessary authorizations, associate such records with the claims file.  Also, update the file with VA medical records dated since January 2015.

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  After any additional evidence is associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any current psychiatric disorder.  All necessary tests should be performed.  The entire record must be reviewed by the examiner, to include: a) the Veteran's March 1977 report of medical examination for enlistment purposes which shows his psychiatric status was normal, b) the letters from the Veteran's mother and a local service officer during service and c) the 1966 service treatment records which reflect that the Veteran was found to have an emotionally unstable personality disorder.  

The examiner is to address the following questions:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a current psychiatric disorder that began during service or is otherwise related to service?

b) Is it at least as likely as not that a psychosis manifested to a compensable degree within a year of service discharge?

c) In the alternative, and if the examiner determines that a current psychiatric disorder had onset prior to service, the examiner must then indicate whether it is clear and unmistakable (i.e., it is undebatable) that such disorder existed prior to service (i.e. was present at the time of entrance into service) and; whether it is clear and unmistakable that such disorder was NOT permanently aggravated during service.  

d) Finally, is it at least as likely as not that the Veteran now has additional disability (e.g. depression) due to an in-service disease or injury superimposed upon the emotionally unstable personality disorder that was diagnosed in service?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Upon completion of the above requested development, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




